And per curiam.
The rule of Court has been declared obsojete> Judge v. Cloud, 4 M’C. 235, and the defendant’s plea was tantamount to the general issue. It is not as in trespass : Here the gist of the action is the title : but still it has been held over and over again, that the plaintiff must prove an actual trespass by the defendant, in order to enable him to maintain the action. 2 Bay, 421. 1 M’C. 466.
Motion for new trial, on the .ground of misdirection by Mr. Justice O’Neall, at Union, Spring Term, 1830, refused.